Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 27, 2022 is acknowledged.
Claims 1-3 are pending.
Claims 4-9 and 11-14 are cancelled.
Claims 1-3 are currently amended.
Claims 1-3 as filed on October 27, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the abstract and the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, the previous rejections of claims 1, 3-9 and 11-14 under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Gardner are withdrawn, and all previous claim rejections under 35 USC 103 in view of Cattuzzato, in view of May, and in view of Smith are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The amendment filed October 27, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	The amendment of page 4, paragraph [0015] to recite at least 0.01% of any of these nutrients is not supported by the claims as originally filed because the enumerated nutrients include amino acids and no originally filed claim recited such.
	The amendment of pages 3-5, paragraphs [0012], [0013], [0015] and [0017] to recite percentages by weight is not supported by the claims as originally filed and is not supported by the Appendices of the prior-filed application, Application No. 62/958,718, as cited to in Applicant’s Remarks at pages 9 and 11 because the content of the Appendices encompasses Journal publications and the alleged disclosure of weight percentages somewhere therein does not imply that all percentages are necessarily weight percentages.
Applicant is required to cancel the new matter in the reply to this Office Action.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claims 1 and 3 as currently amended recite percentages by weight.  There is no disclosure of such in the specification as originally filed.  Claim 2 is included in this rejection because it depends from claim 1 and thus claim 2 also recites new matter.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1-3 recite(s) a nature-based composition comprising at least 3 wt% cannabidiol, at least 5 wt% niacinamide (a form of vitamin B3) and at least 0.1 wt% riboflavin (vitamin B2).  
This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are broadly drawn a combination of natural products and there is no evidence of record that the combination possesses any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different from that which is found in nature.  Furthermore, the preamble recitation of an intended use as a skin care product does not change the product per se.
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.  

Response to Arguments:  Claim Rejections - 35 USC § 101
Applicant’s traversal at page 10 of the Remarks alleging that the claims are not directed to a natural phenomenon because the specification defines skin care products as encompassing specific structures is acknowledged but not found persuasive because there is no such definition within the specification.  Rather, paragraph [0011] states the skin care product may be various types of products as known in the art.  Furthermore, these art recognized products do not in fact connotate specific structures, rather, they are merely another intended use recitation.  Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites a percentage without providing a basis for the determination thereof, e.g., by weight, and the originally filed specification fails to remedy the ambiguity because the originally filed specification does not disclose the basis for the claimed percentages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2019/0255014, published August 22, 2019, of record) in view of Shibuya et al. (US 2015/0342854, published December 3, 2015, of record).
Gardner teach therapeutic cannabinoid formulations that provide for the transdermal delivery of cannabinoids (skin care product) (title; abstract; Table 1; claims).  Cannabinoids include cannabidiol (CBD) (paragraphs [0009], [0015], [0045]; claim 5).  The cannabinoid is from inter alia about 3.5 to about 24 wt% of the formulation (paragraphs [0021]-[0022]; claims 11-12), as required by instant claims 2 and 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The formulations further comprise at least one antioxidant selected from the group inclusive of niacinamide and ascorbic acid (paragraphs [0018], [0068]; claim 8).  The antioxidant is from inter alia about 5 to about 20 wt% of the formulation (paragraphs [0025]-[0026]; claims 15-16), as required by instant claim 3.  
	Gardner further teach the formulations prevent premature skin aging (paragraph [0036]).
	
	Gardner do not teach at least 0.1% riboflavin as required by claim 1.
	
	This deficiency is made up for in the teachings of Shibuya.
	Shibuya teach external dermal compositions for anti-aging which contains an aqueous medium and one or more ingredients selected from L-ascorbic acid (title; abstract; paragraph [0060], [0106], [0108], [0110], [0133]; claims).  The compositions may further comprise antioxidants inclusive of A vitamins inclusive of fucoxanthin, glutathione, tea extract or/and riboflavin (paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antioxidants fucoxanthin, glutathione or/and riboflavin as taught by Shibuya with the at least one antioxidant present in the formulations of Gardner from about 5 to 20 wt% because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s traversal at page 13 of the Remarks that it would not be obvious to combine Gardner with Shibuya because the instant specification states riboflavin promotes homeostasis and as such Gardner and Shibuya do not teach compounds useful for the same purpose as the claimed invention is acknowledged but not found persuasive because as set forth in the modified grounds of rejection as necessitated by Applicant’s amendments the compounds useful for the same purpose are taught by the prior art to function as antioxidants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633